United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2756
                         ___________________________

                                   June Fitzpatrick

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Ronald Timmerman; Joshua Hayes; Stephen Newport; Dale Heuer

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: March 26, 2019
                               Filed: March 29, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      June Fitpatrick appeals after the district court1 dismissed her 42 U.S.C. § 1983
Fourth Amendment claim, and some of her state-law claims, as time-barred; and

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
declined to exercise supplemental jurisdiction over her remaining state-law claims.
Upon careful de novo review, we conclude the district court correctly determined that
neither the Iowa discovery rule nor estoppel altered the limitations period, as
defendants’ search of Fitzpatrick’s home would have alerted a reasonable person of
the need to investigate, a reasonably diligent investigation would have revealed that
the search was not authorized by a warrant or court order, and Fitzpatrick’s reliance
on information from defendant Newport was unreasonable. See Humphrey v. Eureka
Gardens Pub. Facility Bd., 891 F.3d 1079, 1081 (8th Cir. 2018) (standard of review);
Skadburg v. Gately, 911 N.W.2d 786, 794 (Iowa 2018) (once plaintiff learns
information that would alert reasonable person of need to investigate, she is imputed
knowledge of all facts that reasonably diligent investigation would have disclosed);
Christy v. Miulli, 692 N.W.2d 694, 702-03 (Iowa 2005) (to estop defendant from
relying on statute of limitations based on fraudulent concealment, plaintiff must
establish by clear and convincing preponderance of evidence, inter alia, that plaintiff
reasonably relied on defendant’s false representation to her prejudice; plaintiff’s
knowledge of pertinent facts and circumstances may affect reasonableness of her
continued reliance on tortfeasor’s representations). Accordingly, we affirm.
                        ______________________________




                                         -2-